Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 9-7-22 are acknowledged.

Claims 1-7, 9, 10, 12-17, 19-21, 24-34 are pending.

Claims 1-4, 9, 10, 12-17, 19-21 and 23-30 are under examination as they read on the (i) the species of method wherein the population of immune cells administered is characterized in that “upon CAR stimulation via binding of the ligand to the ligand binding domain, central memory T cells (TCM) in the population are at least 1-fold more abundant than effector memory T cells (TEM) in the population,” (ii) the species of method wherein the population of immune cells administered comprises a CAR “that binds the ligand which is B7H4 or CD19,” (iii) the species of method wherein the engineered immune cells are “T-cells,” and (iv) the species of method wherein the engineered T-cells are “from peripheral blood.”

Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-21-21.

The prior rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of applicant’s claim amendments.

The prior rejection under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Better et al. (WO2015120096) has been withdrawn in view of applicant’s claim amendments.

The prior rejection under 35 U.S.C. 103 as being unpatentable over Yang et al. (J Immunother. 2008; 31(9): 830–839, hereinafter Yang 2008, cited on an IDS) has been withdrawn in view of applicant’s claim amendments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The meaning of the claims as amended

Claim 1 and dependent claims thereof have been amended to recite:

“wherein the population is characterized in that after binding of the ligand to the ligand binding domain of the CAR: (i) central memory T cells (TCM) in the population are at least 1-fold more abundant than effector memory T cells (TEM) in the population; and/or (ii) at least 5% of the population are stem memory T cells (TSCM), and 
wherein the population is prepared by subjecting a source of immune cells to the steps of: 
(a) activation by an activation moiety that is not the ligand; and 
(b) introduction of a heterologous vector encoding the CAR, 
wherein the steps of (a) and (b) are carried out within about 10 hours from each other, and the steps of (a) and (b) together are completed within about 48 hours”

With respect to the population of cells being characterized as having a certain fraction of TCM relative to TEM and having at least 5% TSCM after binding of the ligand to the ligand binding domain of the CAR, the instant specification states, e.g., that Fig. 12 shows the “…numbers of TSCM, TCM, TEFF, and TEM cells in F-CART cells of three individual donors upon stimulation with K562-CD19+ cells,” wherein TCM are CD45RO+/CD62L+; TSCM are CD45RO-/CD62L+ and TEM are CD45RO+/CD62L-.  However, the instant specification does not define or describe the meaning of “binding of the ligand to the ligand binding domain of the CAR.”  

The first and last highlighted phrases above given their broadest reasonable interpretation consistent with the teachings of the instant specification and the knowledge in the art would be understood by the skilled artisan to read on a cell population defined by the expression of CD45RO and CD62L after binding of the ligand to the ligand binding domain of the CAR for any amount of time.

With respect to the population of cells “prepared by subjecting a source of immune cells to the steps of: (a) activation …and (b) introduction of a heterologous vector… wherein the steps of (a) and (b) are carried out within about 10 hours from each other, and the steps of (a) and (b) together are completed within about 48 hours” there is no a priori reason that step (b) must logically follow step (a), and there is nothing in the teachings of the instant specification that directly or implicitly require step (b) to follow step (a).  See in this regard MPEP § 2111.01, II.

Thus this phrase, given its broadest reasonable interpretation consistent with the teachings of the instant specification and the knowledge in the art, would be understood by the skilled artisan to read on a method wherein the population is prepared by subjecting immune cells to step (a) followed by step (b), or to step (b) followed by step (a), insofar as “steps…(a) and (b) are carried out within about 10 hours from each other, and…steps…(a) and (b) together are completed within about 48 hours….”

Claims 1-4, 9, 10, 12-17, 19-21 and 23-30 stand rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Beauchesne et al. (WO2018106732) as evidenced by Yang et al. (Cancer Immunol Immunother (2011) 60:739–749).

Arguing that Beauchesne fails to teach the claimed invention

At page 9, 2nd full paragraph applicant argues:

“Example 2 of Beauchesne (cited in the Office Action) describes 5 different protocols of performing activation and viral transduction to generate CAR T cells. However, none of these Beauchesne methods reads on the claimed invention, because these methods either: (1) involve activation and transduction steps separated by at least 24 hours, or (2) require ex vivo expansion of transduced cells for several days, and in some instances, even for more than 1 week. Specifically, in protocols 1 and 3, transduction took place 24 hours (t=24 h) after activation. See Table 1 of Beauchesne reproduced below. In protocol 4, activation of T cells was carried out 48 hours after transduction. Protocol 5 did not even involve activation. Protocol 2 is the only procedure involving concurrent activation and transduction. However, the concurrently activated and transduced T cells were incubated for 9 extra days as part of a required ex vivo expansion before they were harvested for in vivo application.”

At page 10, 1st full paragraph applicant further argues:

“Moreover, the claimed invention recites ‘subsequent to the completion of the steps of (a) and (b), the population is not subjected to ex vivo expansion for more than about 12 hours before  administering the population to the subject.’ This particular procedure of generating engineered immune cells expressing CAR is not taught or even hinted in the cited disclosure of Beauchesne. In fact, Beauchesne has effectively taught away from the claimed invention by exemplifying non-concurrent activation and transduction of CAR construct into T cells, and by requiring ex vivo expansion period much longer than the claimed duration.”

At page 10, 2nd full paragraph applicant continues (emphasis in the original):

“The Office Action cites Beauchesne at paragraph [0380] for allegedly teaching immediate administering engineered cells without ex vivo expansion. However, a close review of the cited disclosure reveals that it is not disclosed in the context of contemporaneously performing the activation and transduction steps. In fact, the disclosure is entirely silent as to the necessary conditions of the concurrent activation and transduction steps that should accompany the substantially shorter or no ex vivo expansion process.”

At page 10, 3rd full paragraph applicant continues (emphasis in the original):
“It is not surprising that Beauchesne's methods do not read on the claimed process, as Beauchesne is utterly silent on the superior characteristics of the engineered immune cells resulting from the claimed process. As is recited in claim 1, a subject "population is characterized in that after binding of the ligand to the ligand binding domain of the CAR: 
(i) central memory T cells (TCM) in the population are at least 1-fold more abundant than effector memory T cells (TEM) in the population; and/or 
(ii) at least 5% of the population are stem memory T cells (TSCM)." 

These desired features stem from, at least in part, the concurrent activation and 
transduction of the immune cells, and the lack of extended ex vivo expansion of the transduced immune cells. These superior "memory" phenotypes of the resulting T cells - even after CAR- ligand binding/stimulation - permit a prolonged efficacy of the composition.  While Beauchesne mentions in separate paragraphs (paragraph [0081] and [0082]) a possible amount of effector cells or memory T cells, it is completely silent as to the relative ratio between the effector cells and the memory T cells within a given population of T cells. Moreover, nowhere in Beauchesne suggests or even hints for any characterization of the relative percentage after ligand binding.”

Unexpected Results Arguments

At page 11, 1st paragraph applicant argues “the instant application has demonstrated…
unexpected superior results,” pointing to Fig. 16A showing “the subject method yields a population of CAR-T cells in which, after the CAR-ligand binding/stimulation, the TCM cells far exceed the TEM cells by 3-folds, as compared to CAR-T cells prepared by the conventional methods involving non-concurrent activation and transduction coupled with extended ex vivo expansion,” and arguing “[i]n addition, the TSCM cells are present at least more than 5%, which is more than about 30-folds as compared to that produced by the conventional method.”  

Likewise, at page 12, 1st paragraph applicant points out, “More strikingly, the subject immune cells prepared by the claimed method exhibited superior in vivo efficacy. See Figure 21A reproduced above. When administered at low dosage, the subject immune cells are more efficacious in killing cancer cells expressing the tumor ligand and hence reducing the tumor volume much more effectively.”

Response to Applicant’s Arguments

With respect to 1), applicant’s argument focuses on the teachings of Example 2 of Beauchesne.  In particular, applicant emphasizes that “Protocol 2 is the only procedure involving concurrent activation and transduction.  However, the concurrently activated and transduced T cells were incubated for 9 extra days as part of a required ex vivo expansion before they were harvested for in vivo application.”  (emphasis added).  

Applicant’s argument is not found convincing because the ordinarily skilled artisan would not interpret the teachings of Example 2 as applicant has done.  The title of Example 2 states “Large Scale Process for Lentiviral Transduction of Primary Human T cells Without Prior Cell Activation.”  The ordinarily skilled artisan would understand the “Large Scale” aspect of the title to refer to the volume of the transduction, 200 mL, and the number of starting cells 2x108, as compared to the transduction volume in Example 1 (0.2 mL cells + 0.9 mL transduction media = 1.1 mL final volume).  

Moreover, the teachings of Example 2 do not suggest anything about “a required ex vivo expansion before they were harvested for in vivo application.”  

Indeed, the main teaching of Example 2 / Fig. 2 is that,

“As shown in FIG. 2, comparable transduction frequencies (as measured by surface marker expression) were observed when T cells were first transduced and then immediately activated compared with T cells that were first activated for 24 h before being transduced (63 % vs. 68% respectively in cryopreserved product harvested after 9 days post-selection). This result demonstrated that relatively high transduction efficiency could be obtained without activation of T cells prior to transduction.

Whereas prior T cell activation was not required for transduction (gene integration), results suggested that in this study, incubation of the cells with an activating agent observed to be important for sustained surface expression of the recombinant protein….” (see paragraphs 0561-0562, emphasis added).  

In other words, it would be clear to the ordinarily skilled artisan that the focus of Example 2 / Fig. 2 is the percentage of cells subjected to transduction which express the CAR, as well as the durability of CAR expression over 9 days.  Notably, Example 2 makes no mention of the number of cells present in the product harvested on day 9, even though the skilled artisan would have reason to expect some difference in cell numbers comparing, e.g., contemporaneous transduction and activation (Tx_Act_0) with, e.g., transduction followed by activation 24 hrs later (Tx0_Act24).  Thus, the skilled artisan would not consider the teachings of Example 2 to imply that 9 days of ex vivo expansion are required before harvest for in vivo application.

Indeed, the teachings of Beauchesne that explicitly address expansion after transduction propose a short post-transduction expansion in some embodiments (see, e.g., paragraphs 0046 and 0378-0379), or substitution of in vivo expansion in lieu of an ex vivo expansion in other embodiments (see paragraph 0380).  With regard to the latter, Beauchesne teaches a sub-optimal dose of cells can be used since “…expansion of cells to yield a therapeutically effective amount of cells can occur in vivo upon administration of cells to a subject.” (see paragraph 0086, see also paragraphs 0381, 0456, 0475-0477, claims 74 and 92).

With respect to argument 2), applicant’s argument focuses on the period after steps (a) and (b) of claim 1 excluding ex vivo expansion for more than about 12 hours before administering the population to the subject, asserting that “[t]his particular procedure of generating engineered immune cells expressing CAR is not taught or even hinted in the cited disclosure of Beauchesne,” and further that “Beauchesne has effectively taught away from the claimed invention by exemplifying non-concurrent activation and transduction of CAR construct into T cells, and by requiring ex vivo expansion period much longer than the claimed duration.”

Applicant’s argument has been considered but is not found convincing.  

Firstly, the teachings of Beauchesne that explicitly address expansion after transduction propose a short post-transduction expansion in some embodiments (see, e.g., paragraphs 0046 and 0378-0379), or substitution of in vivo expansion in lieu of an ex vivo expansion in other embodiments (see paragraph 0380).  With regard to the latter, Beauchesne teaches a sub-optimal dose of cells can be used since “…expansion of cells to yield a therapeutically effective amount of cells can occur in vivo upon administration of cells to a subject.” (see paragraph 0086, see also paragraphs 0381, 0456, 0475-0477, claims 74 and 92).  Secondly, while the claimed methods encompass concurrent activation and transduction of CAR construct into T cells in their breadth, such is not a required feature for the claimed methods.

With respect to argument 3), applicant asserts Beauchesne fails to teach the combination of concurrent activation and transduction steps with a substantially shorter ex vivo expansion process, or with no ex vivo expansion process.

Applicant’s argument has been considered but is not found convincing.

Firstly, as described above while the claimed methods encompass concurrent activation and transduction of CAR construct into T cells in their breadth, such is not a required feature for the claimed methods.  

Secondly, that said, by contrast to applicant’s argument Beauchesne does teach concurrent activation and transduction steps followed by immediate administration.  

For example, at paragraph [0077] Beauchesne teaches: “While the provided method, in some aspects, does not include a step for prior activation and/or stimulation of the cells, the method can include activation or stimulation of cells concurrently with transduction and/or following transduction.  Activation or stimulation can be carried out ex vivo or in vivo.  In some embodiments, following incubation, e.g. transduction, of cells with the viral particles, cells can be infused into the patient for in vivo activation and expansion.”

Likewise, note that at paragraph [0379]  Beauchesne teaches the overall process including selection, transduction and/or further culturing or cultivation can occur in as little as 3, 2 or 1 day:

“In some embodiments, the entire process of engineering the cells, e.g. selection and/or enrichment, incubation in connection with transduction and/or further culturing or cultivation is carried out within a time period of more than 9 days, no more than 8 days, no more than 7 days, no more than 6 days, no more than 5 days, no more than 4 days, no more than 3 days, no more than 2 days or no more than 1 days following obtaining a sample from a subject.”

With respect to argument 4), applicant asserts that “Beauchesne is utterly silent on the superior characteristics of the engineered immune cells,” in particular the with respect to the newly added limitations wherein after binding of the ligand to the ligand binding domain of the CAR (i) TCM are at least 1-fold more abundant than TEM; and/or (ii) at least 5% of the population are TSCM.

Applicant’s argument has been considered but is not found convincing.

First, the ordinarily skilled artisan would not agree with applicant’s argument that “Beauchesne is utterly silent on the superior characteristics of the engineered immune cells.”  

For example, at paragraph [0084] Beauchesne teaches their methods “provide for an optimized or improved process where the cells are processed ex vivo for a shorter period thus saving time, allowing costs reduction. In some aspects, the provided methods also may produce transduced cells for administration to a subject with a better or more desirable phenotype, e.g. less exhausted cells and/or greater central memory over effector memory cells.” (emphasis added).

Note in this regard that the ordinarily skilled artisan would have been well aware that less exhausted T-cells and/or greater central memory were considered to be the most appropriate cell type for cancer adoptive immunotherapy (see, e.g., Yang at the column bridging paragraph on page 745 and at the first and last paragraphs of the Discussion).

Thus, even if Beauchesne does not explicitly teach their transduction method produces a population characterized in that after binding of the ligand to the ligand binding domain of the CAR (i) TCM are at least 1-fold more abundant than TEM; and/or (ii) at least 5% of the population are TSCM, the ordinarily skilled artisan would not agree that Beauchesne is “utterly silent” on the superior characteristics of their engineered immune cells.  Moreover, given that the transduction and cell activation/expansion methods of Beauchesne are encompassed in the breadth of the instant claims, in practicing the methods of Beauchesne the ordinarily skilled artisan will necessarily be producing and administering a population of T-cells having the characteristics of (i) and/or (ii) of claim 1.

With respect to arguments 5) and 6), applicant asserts “the instant application has demonstrated...
unexpected superior results,” highlighting the ration of TCM/TEM as measured subsequent to CAR-ligand binding as well as the >5% TSCM, and further asserts the “superior in vivo efficacy” of low dose F-CART as opposed to low dose C-CART cells pointing to Fig. 21A. 

Applicant’s argument has been considered but is not found convincing.  As described in MPEP § 
 2131.04, “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).”

In conclusion, the claims stand rejected as being anticipated by the teachings of Beauchesne as evidenced by Wang.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644